DETAILED ACTION
This action is in response to amendments filed February 3rd, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1A, 1B, 2, 3) in the reply filed on March 15th, 2021 is acknowledged.
Status of claims
Claims 1-19, 21-23 are pending. The addition of added claims 22 and 23 is noted.
Claim Objections
Claims 21-23 are objected to because of the following informalities:
In claim 21, Examiner recommends amending the limitation of “the entire anti pull-out collar being located farther in a direction along an axis of the outer race towards the stem than a center point of the ball”. While the language of said limitation does not warrant a rejection under 35 U.S.C. 112(b), Examiner believes that the limitation can be amended to be clearer, while keeping the same scope and proposes amending the limitation to read “wherein the second axial end of the anti pull-out collar is located above a center point of the ball and the first axial end of the anti pull-out collar extends in a direction along an axis of the outer race towards the stem”.
In claim 22, Examiner recommends amending the limitation “wherein the entire anti pull-out collar is located farther in another direction, opposite to the direction, than the outer axial end”. In similar fashion to claim 21, the language of the claim does not warrant a rejection under 35 U.S.C. 112(b), however Examiner believes the limitation can be amended to be clearer, while keeping the same scope and proposes amending the limitation to read “wherein the first axial end of the anti pull-out collar does not extend above the outer axial end”.
In claim 23, “the inner ball” should be corrected to “the spherical ball”, as such is how the ball is defined in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1-2, 4-7, 9, 11-15, 17, 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US 5,267,805; hereinafter Ueno).
Regarding claim 1, Ueno discloses a ball joint (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) comprising:
	an outer race (10) having an exterior surface (see Annotated Fig. 1 below for Embodiment 1; see Annotated Fig. 2 below for Embodiment 2) extending from an outer axial end to an inner axial end thereof (see Annotated Fig. 1 and 2 for Embodiments 1 and 2, respectively), and having an interior area defined by a spherical inner surface (12), the interior area having an opening proximate the outer axial end (opening in both embodiments receives ball stud 20);
	an inner member (20) comprising a spherical ball (21) having a stem (22) extending therefrom, the ball having a spherical outer surface (as seen in the figures), the ball being disposed in the interior area with the spherical outer surface engaging the spherical inner surface and the ball being contained therein by the spherical inner surface (as seen in the figures), and the stem extending out of the opening (as seen in the figures); and
	an anti pull-out collar (30 in Embodiment 1, 30” in Embodiment 2) comprising:
	an annular ring having a radially inward facing inside surface extending between a first axial end and a second axial end (see Annotated Fig. 3 below for Embodiment 1; see Annotated Fig. 4 below for Embodiment 2);
	the inside surface having a profile complementary in shape to a portion of the exterior surface of the outer race (it can be seen in the figures that the inside surface of both embodiments has a profile complementary in shape to a portion of the exterior surface of the outer race);
	the anti pull-out collar being disposed around the outer race (as seen in the figures), and the entire anti pull-out collar being located between the outer axial end and the inner axial end (it can be seen in the figures that the entire collar is located between the outer axial end and inner axial ends in both embodiments); and
	the anti pull-out collar having a radial thickness configured to prevent radial expansion of the outer race (it can be seen that the collar of both embodiments has a thickness, and due to its positioning around the outer race, will prevent radial expansion of the outer axial end of the outer race),
	wherein the anti pull-out collar is circumferentially continuous (as seen in the figures) and comprises a metallic material (the anti pull-out collar 30, 30” is referred to as being metal throughout the Detailed Description of the Preferred Embodiments section of the specification).

    PNG
    media_image1.png
    475
    521
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    397
    451
    media_image2.png
    Greyscale

               Annotated Figure 1					 Annotated Figure 2

    PNG
    media_image3.png
    541
    422
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    467
    466
    media_image4.png
    Greyscale

Annotated Figure 3					Annotated Figure 4
Regarding claim 2, Ueno (see Embodiment 2 in Fig. 5-6) discloses wherein the profile is defined by a first section having a first inside diameter (see Annotated Fig. 5 below) and a second section having a second inside diameter (see Annotated Fig. 5) that is less than the first inside diameter (as seen in Annotated Fig. 5) and an axial facing abutment surface (see Annotated Fig. 6 below) extending between the first section and the second section (as seen in Annotated Fig. 5).

    PNG
    media_image5.png
    498
    547
    media_image5.png
    Greyscale
	  
    PNG
    media_image6.png
    475
    632
    media_image6.png
    Greyscale

Annotated Figure 5					Annotated Figure 6
	Regarding claim 4, Ueno discloses wherein the metallic material is heat treated to obtain predetermined stiffness and fatigue resistance (the metallic material of the anti pull-out collar of both embodiments is capable of obtaining a predetermined stiffness and fatigue resistance through processes other than heat treating; “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
	Regarding claim 5, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the profile comprises a retention feature (see abutment surface of Embodiment 1 in Annotated Fig. 7 below; see threads 30b of Embodiment 2) configured to retain the anti pull-out collar on the exterior surface of the outer race (abutment surface of Embodiment 1 engages shoulder 18 of the race, retaining the collar on the race; threads of Embodiment 2 engages threads of the race, see Annotated Fig. 8 below).

    PNG
    media_image7.png
    495
    422
    media_image7.png
    Greyscale
 	 	
    PNG
    media_image8.png
    491
    598
    media_image8.png
    Greyscale

Annotated Figure 7						Annotated Figure 8
	Regarding claim 6, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the anti pull-out collar comprises a torque stabilization feature configured to maintain operating torque of the ball joint within a predetermined range (regarding Embodiment 1, inside surface 33 of the collar acts as a torque stabilization feature as it is in contact with the outer race and limits the amount of torque the ball stud provides on the outer race near the outer axial end; regarding Embodiment 2, due to the difference in diameter of the first and second sections of the collar, the first and second sections act as a torque stabilization feature in that they limit the amount of torque the ball stud provides on the outer race near the outer axial end).
	Regarding claim 7, Ueno (see Embodiment 2 in Fig. 5-6) discloses wherein the outer race comprises a shoulder which engages the abutment surface (see Annotated Fig. 9).

    PNG
    media_image9.png
    475
    674
    media_image9.png
    Greyscale

Annotated Figure 9
	Regarding claim 9, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the exterior surface of the outer race comprises a flange (see 18 in Embodiment 1; see shoulder in Annotated Fig. 9 in Embodiment 2) extending radially outward and circumferentially around the exterior surface (as seen in the figures), the flange having a shoulder facing one of:
(a) axially towards the inner axial end and having an outer circumferential surface; and
(b) axially towards the outer axial end (it can be seen that the shoulders of both embodiments face down in a direction towards the inner axial end).
Regarding claim 11, Ueno (see Embodiment 2 in Fig. 5-6) discloses wherein at least one of the first inside diameter and the second inside diameter has a threaded connection with the exterior surface of the outer race (the first and second inside diameters which make up the first and second sections, respectively, are in threaded connection with the exterior surface of the outer race; see Col. 4 line 65 – Col. 5 line 23).
	Regarding claim 12, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the ball joint further comprises an axial restrain system (see claims 13, 14 below).
	Regarding claim 13, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the axial restraint system comprises a shoulder (see 18 in Embodiment 1; see shoulder in Annotated Fig. 9 in Embodiment 2) of the outer race axially retaining an abutment surface (see Abutment surface in Annotated Fig. 7 of Embodiment of the anti pull-out collar (see abutment surface in Annotated Fig. 7 in Embodiment 1; see abutment surface in Annotated Fig. 6 in Embodiment 2), the abutment surface is defined in the profile of the anti pull-out collar (the abutment surface is defined in the profile of the collar in both embodiments), and the abutment surface faces axially towards the outer axial end of the outer race (it can be seen that the abutment surface of both embodiments faces up in a direction of the outer axial end).
	Regarding claim 14, Ueno (see Embodiment 1 in Fig. 1-2) discloses wherein the axial restraint system comprises a shoulder (18) of the outer race axially retaining the first axial end of the anti pull-out collar (it can be seen in Fig. 1, 2 that the shoulder retains the first axial end of the collar).
	Regarding claim 15, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the anti pull-out collar is installable over the outer axial end of the outer race (it can be seen in the figures that the collar of both embodiments is installable over the outer axial end of outer race).
	Regarding claim 17, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein an exterior surface of the anti pull-out collar has an exposed exterior surface (it can be seen that the abutment surface in Annotated Fig. 7 in Embodiment 1 is exposed; it can be seen that the top surface proximate the first axial end in Annotated Fig. 4 in Embodiment 2 is exposed).
	Regarding claim 19, Ueno (see Embodiment 2 in Fig. 5-6) discloses wherein the first section is cylindrical, and the second section is cylindrical (it can be seen in Fig. 6 that the first and second sections are cylindrical).
	Regarding claim 23, Ueno (see Embodiment 1 in Fig. 1-2 and Embodiment 2 in Fig. 5-6) discloses wherein the anti pull-out collar does not contact the inner ball (it can be seen in the figures that the collar of both embodiments does not contact the spherical ball).
Allowable Subject Matter
Claims 3, 8, 10, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the second embodiment of Ueno fails to disclose wherein at least one of the first inside diameter and the second inside diameter has an interference fit on the exterior surface of the outer race, as the inside diameters have a threaded fit with the exterior surface, not an interference fit. Ueno fails to fairly show or suggest a modification to have the first or second inside diameters be in interference fit on the exterior surface, as this embodiment is specific to having the collar have a threaded connection with the outer race and therefore would not function as intended. Such a modification would not be obvious.
Regarding claims 8 and 10, the first and second embodiments of Ueno fail to disclose wherein the ball joint is installed in a receiving area of a bearing housing, nor do they fairly show or suggest a modification to have the ball joint be installed in a housing, as the ball joint of Ueno is a part of an integrally formed stabilizer link which does not need or require a housing to contain the outer race, and such a modification would not be obvious.
Regarding claims 16 and 18, the first and second embodiments of Ueno fail to disclose wherein the ball joint is installed in a housing, nor do they fairly show or suggest a modification to have the ball joint be installed in a housing, as the ball joint of Ueno is a part of an integrally formed stabilizer link which does not need or a require a housing to contain the outer race, and such a modification would not be obvious.
Claims 21-22 allowed.
Regarding claims 21-22, Ueno discloses nearly all of the limitations of the ball joint that is claimed, including an outer race, an inner member, and an anti pull-out collar. However, Ueno fails to disclose wherein the ball joint is installed in a housing, nor do they fairly show or suggest a modification to have the ball joint be installed in a housing, as the ball joint of Ueno is part of an integrally formed stabilizer link which does not need or require a housing to contain the outer race, and such a modification would not be obvious.
Response to Arguments
The amendments to the claims filed February 3rd, 2022 have been received and overcome the previous grounds of rejection under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103. However, in light of newly applied prior art, a new grounds of rejection has been issued under 35 U.S.C. 102(a)(1) with respect to claims 1-2, 4-7, 9, 11-15, 17, 19, and 23, as has been expounded upon above. 
Claims 3, 8, 10, 16, and 18 have been considered to contain allowable subject matter, as noted above.
Claims 21, 22 are considered allowable, but note the claim objections indicated by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678